USCA4 Appeal: 21-2265     Doc: 12         Filed: 11/18/2022    Pg: 1 of 5




                                           UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 21-2265


        LAMAR A. WILLIAMS,

                            Plaintiff-Appellant,

                     v.

        JUDICIAL COUNCIL FOR THE FOURTH CIRCUIT; DISTRICT OF
        MARYLAND, DEPARTMENT OF JUSTICE, U.S. Attorney’s Office District of
        Maryland; U.S. COURT OF APPEALS FOR THE FOURTH CIRCUIT; U.S.
        MARSHALS SERVICE OF MARYLAND, DEPARTMENT OF JUSTICE, U.S.
        District Court of Maryland; UNITED STATES OF AMERICA; PROBATION AND
        PRETRIAL SERVICES OFFICE; FEDERAL PUBLIC DEFENDER FOR THE
        DISTRICT OF MARYLAND; MAGISTRATE JUDGE SELECTION PANEL,
        United States District Court for the District of Maryland; U.S. SUPREME COURT;
        BALTIMORE COUNTY POLICE DEPARTMENT; UNITED STATES DISTRICT
        COURT FOR THE DISTRICT OF MARYLAND,

                            Defendants-Appellees.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Deborah K. Chasanow, Senior District Judge. (1:21-cv-00537-DKC)


        Submitted: April 12, 2022                                 Decided: November 18, 2022


        Before Diarmuid F. O’SCANNLAIN, Circuit Judge of the United States Court of Appeals
        for the Ninth Circuit, sitting by designation; Jane R. ROTH, Circuit Judge of the United
        States Court of Appeals for the Third Circuit, sitting by designation; Julia S. GIBBONS,
USCA4 Appeal: 21-2265      Doc: 12         Filed: 11/18/2022     Pg: 2 of 5




        Circuit Judge of the United States Court of Appeals for the Sixth Circuit, sitting by
        designation. 1


        Affirmed by unpublished per curiam opinion.


        Lamar A. Williams, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




               1
                 As all members of the United States Court of Appeals for the Fourth Circuit are
        recused in this case, a panel of judges from outside the Circuit was appointed by the Chief
        Justice for this appeal pursuant to 28 U.S.C. §§ 291, 294 (2018).

                                                    2
USCA4 Appeal: 21-2265      Doc: 12          Filed: 11/18/2022     Pg: 3 of 5




        PER CURIAM:

               Lamar Williams appeals the district court’s orders dismissing his complaint and

        denying his motions for reconsideration. As the facts are known to the parties, we repeat

        them only as necessary to explain our decision. We affirm.

                                                      I

               The district court did not err in dismissing Williams’s complaint. See Williams v.

        Fourth Circuit, et al., No. DKC-21-537 (April 30, 2021 Order) (dismissing Williams’s

        complaint). As an initial matter, Williams has forfeited any material challenges to the

        district court’s order dismissing his complaint. Our review is limited to issues raised in the

        informal brief. Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief

        is an important document; under Fourth Circuit rules, our review is limited to issues

        preserved in that brief.”) (citing 4th Cir. R. 34(b)); see also, e.g., Williams v. Giant Food

        Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004) (requiring an informal brief to challenge with

        specific arguments the bases for the district court’s disposition). Williams’s informal brief

        does not adequately challenge the basis for the district court’s order dismissing his

        complaint and therefore fails to preserve any material challenges to the order. And even if

        Williams had preserved such challenges, his informal brief still fails to persuade—it

        provides no reasons for concluding that the district court erred, and we are persuaded that

        the district court properly dismissed Williams’s claims against the named entities. See,

        e.g., Williams v. Fourth Circuit, et al., No. DKC-21-537 (April 30, 2021 Order), at *5-12.




                                                      3
USCA4 Appeal: 21-2265       Doc: 12         Filed: 11/18/2022      Pg: 4 of 5




                                                      II

               The district court did not err in denying Williams’s motions for reconsideration. See

        Williams v. Fourth Circuit, et al., No. DKC-21-537 (October 8, 2021 Order) (denying

        motions for relief from the judgment and to alter and amend the judgment). Although

        Williams sought reconsideration under both Rule 59(e) and Rule 60(b), his request for

        reconsideration “should be treated as a motion under Rule 59(e).” MLC Auto. LLC v. Town

        of S. Pines, 532 F.3d 269, 277 (4th Cir. 2008) (cleaned up). “A Rule 59(e) motion may

        only be granted in three situations: (1) to accommodate an intervening change in

        controlling law; (2) to account for new evidence not available at trial; or (3) to correct a

        clear error of law or prevent manifest injustice.” Mayfield v. Nat’l Ass’n for Stock Car

        Auto Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012) (cleaned up); id. (describing relief

        under Rule 59(e) as an “extraordinary remedy that should be applied sparingly”). Williams

        has failed to establish that he was entitled to such reconsideration: he has failed to identify

        any intervening changes in the controlling law, to identify new evidence not available at

        trial, or to establish that reconsideration is necessary to correct a clear error of law or

        prevent manifest injustice. Accordingly, the district court did not abuse its discretion in

        denying Williams’s motions for reconsideration.

                                        *             *              *

               We deny Williams’s motion for an emergency injunction and any related relief

        because Williams has failed to make the requisite showing. See Fed. R. App. P. 8; Nken v.

        Holder, 556 U.S. 418, 433-34 (2009). We dispense with oral argument because the facts



                                                      4
USCA4 Appeal: 21-2265      Doc: 12         Filed: 11/18/2022      Pg: 5 of 5




        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process. 2

                                                                                        AFFIRMED




               We caution Mr. Williams that repeatedly filing claims that are barred or frivolous
               2

        may result in an order limiting his ability to file in this court. See, e.g., Cromer v. Kraft
        Foods N. Am., Inc., 390 F.3d 812, 817 (4th Cir. 2004).

                                                     5